 In the Matter of FRANKLIIN ' HOSIERYMILLS,INC.'and,AMERIOAN'iFEDERATION of HOSIERYWORKERSCase No-'4-C-1837.-Decided April- 29, 1949DECISIONANDORDER"On December 27,1948, Trial Examiner Charles-W., Schneider'issuedhis Intermediate Report in the above-entitled proceedin& finding thatthe Respondent had engaged in and was-engagingin certain unfairlabor practices in violation of Section 8 (a) (5) and Section 8 (a) - (1)of the National Labor Relations Act, as amended,' and recommendingthat it cease and desist therefrom and take certain affirmativeaction, asset forth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondent filed exceptions to the Intermediate Reportand a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act,as amended,the Board has delegated its powers in connection with thiscase to athree-member panel [Members Reynolds, Murdock, and Gray].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner with the additions and exceptions herein noted.Like the Trial Examiner, we are convinced by the record as a whole,particularly the shifting of positions by the Respondent as to mattersunder negotiation, its repudiation of oral agreements reached duringnegotiations, and its insistence upon the reservation of unilateral actionas to future wage reductions, as detailed in the Intermediate Report,that the Respondent did not bargain in good faith with the Union, but1 The TrialExaminer recommended that the complaint be dismissed insofar as it allegesthat theRespondent engaged in independent acts violative of. Section 8 (a) (1). Inthe absence of exceptions to this recommendation,we shall adopt it without passing uponthe supporting finding that Pleet's statement to the employees on May 22 was notviolativeof the Act.83 N. L.R. B., No. 37.276 FRANKLIN HOSIERY MILLS, INC.277instead studiously sought to avoid consummating any agreement onmutually agreeable terms .2We accordingly find that at least since onor about January 20,1947, when negotiations actually commenced, andat all times thereafter, the Respondent has refused to bargain collec-tively with the Union as the exclusive representative of employees inthe unit here found appropriate.aWe find no merit in the Respondent's contentions that "this caseshould be held to be moot" because of lapse of time.Having foundthat the Respondent unlawfully refused to bargain we find, in ac-cordance with established precedent, that the policies of the Act willbe best effectuated by requiring the Respondent upon request, to bar-gain collectively with the Union, as recommended by the TrialExaminer.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Franklin HosieryMills, Inc.,Williamsport, Pennsylvania, and its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with American Federationof Hosiery Workers as the exclusive representative of all its serviceand production employees, excluding janitors and office, clerical, andsupervisory employees;(b) In any manner interfering with the efforts of American Federa-tion of Hosiery Workers to negotiate for or represent the employeeswithin the aforesaid bargaining unit as the exclusive bargaining agent.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with American Federationof Hosiery Workers as the exclusive representative of all employeesin the above-described appropriate unit with respect to labor disputes,grievances, rates of pay, wages, hours of employment, or other con-2 Since we are in agreement with the Trial Examiner as to the Respondent's lack ofgood faith,we find it unnecessary to pass upon his additional finding based on theHeinzcase(H. J. Heinz Co.v.N. L. R. B.,311U. S. 514),that the Respondent's repudiationof its oral agreement with the Union constituted"a refusal to bargain as a matter of law,irrespective of the bona fides of the Respondent's motive."'Like the Trial Examiner,we find it unnecessary to pass upon the General Counsel'scontention that Pleet's alleged reservation of the right to withdraw from any oral com-mitments wasperse a violation of Section 8 (a) (5) of the Act.We do find, however,that Pleet's asserted reliance upon this reservation to justify his successive repudiationsof complete oral agreements does not excuse the Respondent's failure to bargain in goodfaith,as required by the statute.844340-50-vol. 83-19 278DECISIONSOF NATIONALLABOR RELATIONS BOARDditions of employment, and if an undeistanding is reached, embodysuch understanding in a signed agreement;(b)Post at its plant at Williamsport, Pennsylvania, copies of thenotice attached hereto and marked "Appendix A." 4 . Copies of saidnotice to be furnished by the Regional Director for the Fourth Region,shall, after being duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof and main-tained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial;(c)Notify the Regional Director for the Fourth Region in writing,within ten (10) days from the date of the Decision and Order, whatsteps the Respondent has taken to comply therewith.AND' IT IS FURTHER ORDERED that the complaint be, and it herebyis,dismissed, insofar as it alleges that the Respondent threat-ened, warned, and advised its employees not to assist, support, or be-come or remain members of the Union under threat of moving theplant and loss of employment in violation of Section 8 (a) (1) of theAct.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees :WE WILL NOT refuse to bargain collectively with AMERICANFEDERATION OF HOSIERY WORKERS as the exclusive representativeof all employees in the appropriate unit described below.WE WILL NOT in any other manner interfere with the efforts ofAMERICAN FEDERATION OF HOSIERY WORKERS, to negotiate for orto represent the employees of the said bargaining unit, or their ex-clusive bargaining agent.WE WILL BARGAIN Collectively upon request with AMERICAN FED-ERATION OF HOSIERY WORKERS, as the exclusive representative ofall employees in the unit described herein with respect to rates ofpay, hours of employment, or other conditions of employment,and, if an undestanding is reached, embody such understandingin a signed agreement.The bargaining unit is:+ In the event that this order is enforced by a decree of a United States Court of Appeals,there shall be inserted, before the words "A DECISION AND ORDER" the words "A DE-CREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." FRANKLIN HOSIERY MILLS, INC.279All service and production employees, excluding janitors, office,clerical, and supervisory employees.All our employees are free to become or remain members of theabove-named union or any other labor organization.FRANKLIN HOSIERY MILLS, INC.Employer.By -----------------------------------Dated-------------- (Representative)(Title)----------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTANDRECOMMENDED ORDERMr. John H. Garver,for the General Counsel.Mr. John C. Youngman,of Williamsport, Pa., for the Respondent.Mr. Julian E. Goldberg,of Philadelphia, Pa., for the Union.STATEMENTOF THE CASEUpon a charge duly filed by American Federation of Hosiery Workers, hereincalled the Union, the General Counsel of the Boardissued hiscomplaint datedJune 10, 1948, against Franklin Hosiery Mills, Inc., Williamsport, Pennsylvania,herein called the. Respondent, alleging that the Respondenthad engaged in andwas engaging in unfairlabor practices within the meaning of Section 8 (1) and(5) of the National Labor Relations Act (49 Stat. 449) and Section 8 (a) (1) and(5) of the Act as amended June 23, 1947 (61 Stat. 136). Copies of the complaintand charge, accompanied by notice of hearing thereon, were duly served upon theRespondent and the Union.With respect to the unfair labor practices, the complaint alleged,in substance,that the Respondent: (1) Threatened, warned, and advised its employees not toassist, support, or become or remain members of the Union,underthreat ofmoving the plant and loss of employment ; and (2) refused tobargaincollectivelywith the Union as the representative of its employees.In due course the Respondent filed its answer denyingthe commission of un-fair labor practices.Upon due notice a hearing was held at Williamsport,Pennsylvania,on July 22and 23,1948, before the undersignedTrial Examiner.The General Counsel, theRespondent, and the Union were represented by counsel and participated in thehearing.All parties were afforded opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearingon the issues.Opportunitywas afforded to argue theissuesorally upon the record and to submit briefs andproposed findings.Briefs have been received from the Respondent and from theUnion.Upon the entire record in the case, and from my observation of thewitnesses,I make the following: 280DECISIONS OF NATIONAL LABOR iRELATIONS BOARDFINDINGS OF FACTI.THE BUSINESSOF THE RESPONDENTFranklin Hosiery Mills, Inc., the Respondent herein, a subsidiary of UnitedRexall Drug Company, is a Delaware corporation, maintaining its principal of-fice and place of business at Williamsport, Pennsylvania, where it is engagedin the manufacture, sale, and distribution of ladies' hosiery.In the conduct of its business the Respondent causes raw materials, principallynylon and silk yarn, valued in excess of $200,000 annually, to be transported ininterstate commerce from States other than the Commonwealth of Pennsylvania,to its plant in Williamsport.The Respondent causes in excess of 90 percentof its manufactured products, valued in excess of $1,000,000 annually, to betransported in commerce from the Williamsport plant to States other than theCommonwealth of Pennsylvania. It is conceded that the Respondent is engagedin commerce.IT.THE ORGANIZATION INVOLVEDAmerican Federation of Hosiery Workers is a labor organization admitting tomembership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. The unit and majorityOn November 12, 1946, in an election held under the direction and supervisionof the Board's Regional Director, the Respondent's employees designated theUnion as their exclusive bargaining representative.The voting unit consisted ofall service and production employees, excluding janitors, office and clerical, andsupervisory employees. It is conceded, and it is found, that this unit constitutedan appropriate bargaining unit within the meaning of the Act.The Respondent's answer, while admitting the result of the election, assertedthat the Union no longer represents a majority of the employees. There is,however, no evidence to substantiate that assertion. It is therefore found thatthe Union at all times material herein was, and is now, the exclusive representa-tive of the employees in the appropriate unit within the meaning of the Act.B. The negotiationsFollowing receipt of the Regional Director's certification, dated November 19,1946, as to the results of the election, representatives of the Respondent and ofthe Union met at various times from December 11, 1946, to June 18, 1947, in aneffort to arrive at a collective bargaining agreement.No signed contract resulted.The General Counsel and the Union contend that the Respondent did not nego-tiate in good faith.This the Respondent denies.The Respondent was represented at the various meetings by Paul Pleet, vicepresident of the Company and manager of the plant, and by John C. Youngman,a local attorney, and at times by Abrams, the Respondent's superintendent: UntilApril 1946, Pleet had been one of the owners of the plant under a partnership ar-rangement. In the latter month, however, he sold the business to the presentoperating syndicate, and while divesting himself of proprietary interest, remainedon asvice president and plant manager. In 1933, while under contract withthe Union, Pleet had moved the plant to Williamsport from Philadelphia, becauseof the unionwage scales. FRANKLIN HOSIERY MILLS, INC.281The union representatives at the negotiations were, from time to time, NationalRepresentatives Fred Held, Warren Leafier, and Adolph Benet;and at a laterpoint-after Pleet had insisted upon their presence during the negotiations-theUnion's Shop Committee, consisting of Roy Finney, president of the Local, andseveral other employees.The first meetings were held on December 11 and 12. At thesesessions theUnion presented a complete proposal which was discussed, clause by clause.No final agreement being arrived at, the discussions were continued, by mutualagreement, to January 20.Pleet testified that at this meeting he or Youngmanproposed, and the Union agreed, that any agreement reached was to be purelytentative, and that either side should have the right to withdraw its assent toany provision at any time up to the point that a contract was actually signed.While conceding that such a proposal was made by Pleet, the union representa-tives uniformly testified that they rejected it, and that they accepted Pleet'sfailure to press the matter as an acquiescence in the rejection. It seems evidentfrom the weight of the testimony that the union representatives -did not agreeto Pleet's proposal.Pleet may, however, have had a misunderstanding. In anyevent, the conflict is not of critical importance.On January 20, 1947, Pleet, Youngman, Held, and Leader had a luncheon meet-ing at the Lycoming Hotel in Williamsport at which they mainly discussed theUnion's proposed security clause-to which the Respondent had objected.Onthe following day, the same representatives, plus the Shop Committee, met atthe Respondent's offices.At this time the Respondent insisted upon disposingof the wage question.The Union, which had previously insisted that wages beleft as the last topic for discussion, finally acquiesced.Pleet then proposed awage increase with the proviso that he be allowed to allocate its spread over thevarious operations.The Union, however, demanded that it be given a voice inthe matter of allocation.Pleet acquiesced, and a meeting was arranged for thefollowing day, January 22, to decide upon the method of allocation.In addition to the wage question, the parties also discussed other as yet unre-solved issues at the January 21 meeting.These included check-off, union security,second week's vacation, third shift operation, a health program, machine opera-tion, overtime, and disposition of female employees.No agreementon theseissueshad been reached by the end of the meeting.On the following day, January 22, Pleet, Held, and Leadermet and arrived atan agreementon allocation of the wage increase.During the course of this meeting the union representatives, accordingto Held,decided to give way on the issues which remained unresolved and accept theRespondent's proposalsas to them.While Held testified that he thought thatPleet and Youngman understood this, he did not unequivocally convey that de-cision tothem. It seems clear to me that therewas misunderstanding here, thatPleet and Youngman were unaware of the Union's intention, and that thepartieshad not yet expressed final and complete agreement.That night,January 22,a meetingof the unionmembership was held. TheRespondent's proposalswere submitted to the members for approval, voted upon,and accepted.On the followingmorning,January 23, 1947, Held got in touch withYoungman,informed him that the membership had ratified the proposalsand suggested thatan agreementbe drafted for execution.Youngman responded that he did notthink thatthey had yetreached complete agreement and suggestedthat theysee Pleet. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs a consequence, another negotiating session was held on January 29.Pleetnow insisted that negotiations begin from scratch, asserting that all agreementsup to this point had been on a tentative basis. To this the Union objected.Nevertheless, the Respondent being adamant, the union representatives read eachclause of the original proposals.The Respondent then withdrew its prior ex-pressed agreement to some of the clauses and injected several new issues whichithad not previously raised.Discussion failing to result in agreement, theunion representatives stated that they would file a notice to strike in accordancewith the War Labor Disputes Act, 57 Stat. 163, known as the Smith-Connally Act.Apparently as a result of the filing of the strike notice, a meeting of theparties was arranged for March 12, 1947, at the Lycoming Hotel.This meetingwas conducted by Commissioner Moser, of the United States Conciliation Service.At the suggestion of the Commissioner, the negotiations were begun anew.Eachclause of the Union's proposed contract was read and discussed.During thecourse of the discussions the Repondent withdrew the new issues it had raisedat the January 29 meeting ; the Union modified its demands on certain issues, andwithdrew them on others.As a result, the parties arrived at complete agreementon all points.Pleet stated that he regarded the agreement as final and bindingand the meeting terminated with all parties under the belief that full agreementhad been reached.Shortly after March 12, probably on the next day, Pleet called a meeting of theemployees in the plant, told them that he was going to sign the agreementreached with the Union, but that this did not necessarily mean that employeeswho were not members of the Union would have to join it.On March 15 the Union held a membership meeting at which the employeesratified thu agreement.On March 21 Youngman met with Held and Leader to put the agreement intowritten form.A draft was dictated, subsequently corrected, and from this afinal draft was prepared by Youngman and delivered to the Union. The finaldraft was then sent to Philadelphia where it was signed by the Union's top offi-cials and was returned to Youngman about April 22 for the Respondent's signa-ture.At this point difficulties arose.Youngman told Leader, when the latterbrought back the documents containing the Union's signature, that there werecertain clauses that would have to be changed. Leader asked what they were.Youngman enumerated the following: (1) a clause on "fair dealings"; (2)' theRespondent wanted the agreement signed by the Local and not by the NationalUnion; (3) the Respondent wished to modify the jurisdiction of the impartialchairman ; and (4) the Respondent wanted a 15-day strike or lock-out notice.These were all substantive changes at variance with the agreement previouslyarrived at.Leader became angry and told Youngman that Pleet had assuredMoser that the agreement made on March 12 was final and binding. Accordingto Leader, Youngman was apologetic, and said that the objections to the agree-ment had come from the Respondent's attorneys in California.'Leader remindedYoungman that both he and Pleet had assured the Union that they bad completeauthority to sign any agreement arrived at.Leader further said that he had nopower to approve the revisions without permission of the national office, nowthat the contract had been signed by the Union. Youngman suggested furthernegotiation.Leader responded that he was not in a position to begin renegotiat-ing the contract.Youngman thereupon telephoned Pleet, and told him thatLeader was "kicking like hell" and accusing the Respondent of "reneging."1 Apparently attorneys for theparent company. VFRANKLIN HOSIERY MILLS, INC.283Apparently in response to a question from Pleet, Youngman asked Leader whetherhe would meet with Pleet. Leader angrily told Youngman that he could "tellPleet to go to hell," said that he would file either a strike notice orunfair laborpractice charges,and left the office.Despite Leader's statement to Youngman that he was not disposed to negotiatefurther, the negotiations were nevertheless resumed.A meeting was held onMay 20, 1947, attended by Pleet, Youngman, Benet, Held, and the Shop Committee,at which Respondent formally presented proposals respecting the new issuesraised by Youngman on April 22.The union representatives read and consideredthese proposals and, after a time, announced that they would accept them. Young-man then stated that the Respondent wanted an additional clause outlawingjurisdictional and sympathy strikes and prohibiting employee refusals to work ongoods from struck factories.The Union answered that the contract did not au-thorize such strikes or refusals to work, but that it would be agreeable to theinsertion of the specific phraseology desired by the Respondent.There thus being no further apparent issues, Held turned to Pleet and said,"Since we have agreed to all your proposed changes, will you sign the agreementas it has been amended?" Pleet responded "no," saying that he would not signany contract unless an additional clause were inserted giving the Respondent theright to reduce wages unilaterally and without negotiation at any time during theterm of the contract, to the point they were at the time of the latest wage increase.Held answered that the Union could not permit the Respondent to reduce wagesunilaterally without discussion.He further pointed out that the proposed con-tract contained a clause permitting reopening for wage renegotiation once duringits term ; this latter limitation having been inserted at the insistence of theRespondent.Pleet reiterated his stand, stating that he did not intend to reducewages, but wished to be in a position to do so if the market dropped further.Themeeting broke up with the Union's statement that the matter would be presentedto the membership.Around May 22, Pleet called a number of representative employees from differentdepartments, including the Shop Committee, to his office.He told them, in sub-stance, that he did not wish to influence them, but that the contract which, theUnion proposed that he sign did not contain any greater benefits for them thanthey already were enjoying.He further said that the "trend of business-wasdown" and that market conditions might necessitate wage adjustments.He thentold the employees that he had had to move his plant from Philadelphia to Wil-liamsport in 1933 because of the union wage scale, and that he "would not like tohave to move from Williamsport."On May 24 at a union meeting, the membership unanimously rejected the Re-spondent's proposal that it be given the right to reduce wages unilaterally.OnJune 5 Benet and the Shop Committee met with Pleet and Youngman and informedthem of the Union's rejection.fleet, in response, reiterated that he would notsignwithout the clause.Benet then made the following five proposals withrespect to the wage question, stating that any of them would be acceptable to theUnion: (1) That the Respondent could propose reductions not to exceed $0.15 perdozen and that after 30 days either party was free to take whatever action it sawSThis draft contained one clause from the Union's original proposal which the Unionhad abandonedThis clause had been inadvertently included in the final draft.Whileto that extent the draft signed by the Union required revision to conform to the agree-ment, it was not that matter, easily remediable and requiring no negotiation, whichprovoked Leader, but rather the insertion of new issues and the upsetting of theagreement. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDfit ; (2) that if national wage scales under the Union's agreements were decreasedor increased the Respondent's scales should be automatically conformed ; (3) thatreductions up to $0.15 per dozen could be proposed and submitted to arbitration ;(4) that the question of what wage scale should be specified in the contract shouldbe submitted to a wage tribunal selected by the parties; and (5) that requests fordecreases or increases should be submitted to a wage tribunal for determinationunless the parties could agree within 30 days.Pleet rejected each of these proposalsseriatimas it was made. The meetingthen broke up.The Union invoked conciliation again.On June 18 another meeting was heldby Commissioner Moser. In addition to Moser and the usual representatives ofbothsides,It.W. Yohn, a representative of the Department of Labor and Industryof the Commonwealth of Pennsylvania was also present.The area of disagree-ment was explored.Moser expressed surprise at the issues, saying that he hadthought that final agreement had been reached on March 12. Pleet respondedthat Moser could not tell him what to do.Youngman proposed that the wage schedule be left out of the agreement alto-gether as a means of avoiding the difficulty.Pleet, however, refused to considersuch a solution.Youngman then proposed that the matter be allowed to rest as itwas for 30 to 60 days before it was discussed further.This the Union said wouldnot be acceptable because there was no grievance procedure in effect ; but, itadded, it would be agreeable to such a solution if the Respondent would agreein writing to maintain thestatus quoand put the grievance machinery in opera-tion during the interim.Pleet responded that he would agree, orally to thoseconditions, but that he would not put that agreement in writing.During the discussion the Respondent asserted that it had had an understand-ing that either party was free to withdraw at any time prior to the signing of thecontract.Moser stated that that understanding had not been expressed beforehim.No agreement was arrived at.The meeting concluded with the suggestion thatthe Union would file charges of refusal to bargain, which it did thereafter.C. ConclusionsAs has been indicated heretofore, the Respondent contended, and the Uniondenied, that there was an understanding at the beginning of the negotiations tothe effect that all agreements reached orally were tentative and that either partywas free to withdraw at any time prior to the actual signing of a contract.More-over, the General Counsel and the Union, arguing from theHeinzcase,e contendthat to insist upon such a condition is illegal andperse to refuse to bargain.Tobe sure, it cannot be a refusal to bargain to demand thatup to the point completeaccord is reachedall agreements made be tentative only.To hold a partylegally bound to individual commitments before he has arrived at a total agree-ment would insure that he would not dare to make any commitment whatever.The establishment of such a proposition might effectively hamstring all collectivebargaining, by making the trades, compromises, and tentative expressions ofassent which expedite the attainment of accord more hazardous, and mayhapimpossible.On the other hand, if a party to a collective agreement is free towithdrawafteragreement has been reached, employee relations might never besH. J. Heinz Co. v. N. L. R. B.,311 U.S. 514,holding,in essence,that therefusal toreduce to writing and sign a collective bargaining agreement orally arrived at, is a refusalto bargain. FRANKLIN HOSIERY MILLS, INC.285stabilized.If after an understanding on all terms has been attained its legal,effect can be deferred until the evidence of the accord can be indentured, thereseems no reason why withdrawal rights could not also be legally reserved to atime after execution;possibly to any time during its term. In such a state ofaffairs a collective bargaining contract would settle nothing at all ; it would beforever subject to cancellation at the whim of the optionee.Thatthe act of sign-ing a collective bargain is of importance in the bargaining process is evident notonly from the decision of the SupremeCourtin theHeinzcase, but also from theBoard's decision in the case ofEicor, Inc.,46N. L. R. B. 1035.There the Boardheld that a collective agreementwhich had not beenreduced to writing and signedwas not a bar to a petition for an election filed by a rival union ; although a signedcontract under the same circumstances would have been.I find it unnecessary here, however, to pass on the precise question as towhether the reservation which the Respondent asserts it made, isperse illegal.I am persuaded that even if such a, reservation was made it was waived by theRespondent on March 12 before Commissioner Moser when the parties reachedfull agreement on all issues.As has been seen, Pleet stated at the conclusion ofthat conferencethathe regarded the agreement reached as being final and bind-ing.In addition,he told the employees at the meeting held in the plantshortly.thereafter,that he was going to sign the agreement.The failure of Pleet to statethe alleged reservationat the March12 session or to the employees can only beconstrued as a waiverof it, if itexisted.I so interpretit.Undersuch circum-stances, the parties having reached complete and final agreement on all issues, therepudiation of that agreement thereafter constituted a refusal to bargain asa matter of law, irrespective of the bona fides of the Respondent'smotives.H. J. Heinz, supra.In addition,the Respondent's insistence at the May 20 meeting on the reserva-tion of right to reduce wages unilaterally and without negotiation also was arefusal to bargain as a matter of law.The Respondent is requiredby the Act to,bargain with the Union on such an issue. Contractual commitments nullifying theobligations imposed by the statute are contrary to public policy,and to insistupon such a commitment is to refuse to bargain.Singer Mfg. Co. v. N.L. R. B.,119 F. (2d) 131 (C. C. A. 7),cert.den. 313 U. S. 595, 314 U.S. 705.In addition,the Respondent's repeated withdrawals from commitments it hadpreviously made do not seem consistent with the conclusionthatitwas ne-gotiating in good faith with the Union in a bona fide attempt to negotiate asigned agreement.It reached what everyone regarded as a complete and finalunderstanding on March 12.Afterthis had been reduced to writing and signedby the Union the Respondent made new demands. The clerical error in thisdraft had nothing to do with the Respondent's insertion of new issues.Afterthese had been raised,the Union,though it protested vigorously,ultimately an-nounced,at the May 20 session,that it would accept the Respondent's new con-ditions.At this juncture Pleet raised the issue of modification of the hithertoagreed-to clause relating to struck work.This was adjusted to his satisfaction.For the third time the discussions had reached the point where all of the Re-spondent's outstanding demands had been met. Pleet then asked for the in-sertion of the clause allowing him to reduce wages unilaterally.Thereafter,Pleet told the employees that the contract which the union representatives wantedhim to sign contained no greater benefits than they already had. It is not surpris.ing if this was so, in view of the Respondent's constantly shifting position andits consistent attempts to modify its agreements.In addition the statement to the 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees is scarcely one to be expected from an employer genuinelyseekingto reachagreementwith the employees' representative.Thereafter the Unionpresented the Respondent with five distinct proposalsdesignedtomeet the Re-spondent's objections.Each was summarily rejected.These successive repudiations and shifting positions are. hardly indicative ofgood faith.On the contrary they are, in my judgment, consistent only with theconclusion that the Respondent was seeking to avoid executingan agreementwith the Union. An indication of Pleet's reluctance to entering into any formal-ized arrangement is his refusal, at the June 18 meeting, to put the agreementrespecting the grievance procedure in writing during the hiatus Youngman pro-posed, although stating that he would operate under it.It is found that the Respondent did not negotiate with the Union in good faithfor the purpose of reaching a basis of agreement but instead sought to avoidreaching such a basis. It is therefore found that the Respondent refused tobargain collectively with the Union, thereby interfering with, restraining, andcoercing its employees in the exercise of rights guaranteed in Section 7 of theAct'The General Counsel also contends that the statement made by Pleet to theemployees on May 22 to the effect that he "would not like to move from Williams-port" was a threat to move the plant. That statement was at best ambiguous.It may, however, have been merely an objective prediction of consequences beyondPleet's control.In view of the care which Congress evinced in Section 8 (c)of the amended Act to protect expressions of view, argument, or opinion in em-ployee relations, I am hesitant to find a threat of reprisal in an ambiguous dec-laration where a contrary, even though unlikely, interpretation is possible. Itwilltherefore be recommended that the allegation of violation of Section 8 (a)(1) be dismissed.IV,THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurringin connection with the operations of the Respondent set forth in Section I,above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving foundthat theRespondent is engaging in unfair labor practices, itwill be recommended that it cease and desist therefrom and take certain affirma-tive action designed to effectuate the policiesof the Act.4 The Respondent asserts, and Pleet testified that, the demand for the unilateral wagereduction clause was motivated by a drop in the hosiery market.Whatever the exigencies,they did not relieve the Respondent of its statutory obligation to bargain, and Pleet'sbone,fides in this regard are not adequate as a matter of law to excuse the demand.However, apart from the question of law the bona fides of the assertion are at leastopen to question in view of the Respondent's generally evasive tactics and the followingother factors: (1) the contract already contained a provision permitting reopening forrenegotiation of the wage clause; and (2) on cross-examination Pleet admitted that hecouldnot state "as a fact" that the Respondent's billings had dropped between March 12and May 22, without referring to the Respondent's records.He did not, however, consultthose records to ascertain the fact, although they were available. In view of theindefinitenessof this testimony, the assertion that the alleged market break was a factorin the repudiation of the March 12 agreement must also fall.Additionally it is to benoted that the market was not cited as a factor in the negotiations until May 20, and thennot in connection with the revisions demanded by the Respondent on April 22. ,FRANKLIN HOSIERY MILLS, INC.287Having found that the Respondent has refused to bargain collectively it willbe recommended that the Respondent, upon request, bargain with the Union andembody in a signed agreement any understanding reached.Upon the basis of the above findings of fact, and upon the entire record inthe case, I make the following :CONCLusIONs of LAW1.American Federation of Hosiery Workers is a labor organization withinthe meaning of Section 2 (5) of the Act.2.All service and production employees of the Respondent, excluding janitors,office and clerical, and supervisory employees, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of the Act.8.American Federation of Hosiery Workers was on November 12, 1946, andat all times since has been, the exclusive representative of all employees in theappropriate unit, within the meaning of the Act.4.By failing and refusing to bargain collectively with American Federationof Hosiery Workers as the exclusive representative of its employees in the ap-propriate unit the Respondent has engaged in and is engaging in, unfair laborpractices within the meaning of Section 8 (5) and 8 (a) (5) of the Act.5.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfair labor practices Within the meaning of Section 8 (1)and 8(a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.7.The Respondent has not engaged in the following alleged unfair labor prac-tices : threatening, warning and advising its employees not to assist, support,or become or remain members of the Union, under threat of moving the plantand loss of employment.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, it is rec-ommended that the Respondent, Franklin Hosiery Mills, Inc., Williamsport,Pennsylvania, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with American Federation of HosieryWorkers as the exclusive representative of the employees in the appropriateunit ;(b)Engaging in any other acts in any manner interfering with the effortsof American Federation of Hosiery Workers to negotiate for or represent theemployees as the exclusive bargaining agent in the aforesaid bargaining unit.2.Take the following affirmative action which it is found will effectuate thepolicies of the Act :(a)Upon request, bargain collectively with American Federation of HosieryWorkers as the exclusive representative of all employees in the appropriateunit and embody in a signed agreement any understanding reached;(b)Post at its plant at Williamsport, Pennsylvania, copies of the noticeattached hereto and marked "Appendix'A."Copies of said notice, to be furnishedby the Regional Director for the Fourth Region, shall, after being duly signedby the Respondent's representative, be posted by the Respondent immediately 288DECISIONSOF NATIONALLABOR RELATIONS BOARDupon receipt thereof and maintained by it for sixty(60) consecutive daysthereafter,in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered,defaced,or covered by anyother material ;(c)Notify the Regional Director for the Fourth Region in writing, withintwenty (20) days from the date of service of this Intermediate Report whatsteps the Respondent has taken to comply therewith.It is further recommended that the complaint be dismissed insofar as it al-leges that the Respondent threatened, warned and advised its employees notto assist,support, or become or remain members of the Union,under threatof moving the plant and loss of employment.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Rochambeau Building, Washington 25, D. C., an original and sixcopies of a statement in writing setting forth such exceptions to the IntermediateReport and Recommended Order or to any other part of the record or proceeding(including rulings upon all motions or objections) as he relies upon, together-with the original and six copies of a brief in support thereof ; and any partymay, within the same period,file an original and six copies of a brief in supportof the Intermediate Report and Recommended Order. Immediately upon thefiling of such statement of exceptions and/or briefs,the party filing the sameshall serve a copy thereof upon each of the other parties. Statements of ex-ceptions and briefs shall designate by precise citation the portions of the recordrelied.upon and shall be legibly printed or mimeographed,and ifmimeographedshall be double spaced.Proof of service on the other parties of all papers filedwith the Board shall be promptly made as required by Section 203.85.As fur-ther provided in said Section 203.46 should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10) days from the date of service of the order transferringthe case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and rec-ommended order herein contained shall, as provided in Section 203.48 of saidRules andRegulations, be adopted by the Board and become its findings, con-clusions,purposes.Dated at Washington, D. C., this 27th day of December 1948.CHARLES W.SCHNEIDER,Trial Examiner.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE wILL BARGAIN collectively upon request with AMERICANFEDERATION OFHosIERYWoRR:ERs _as the exclusive representative of all employees in thebargaining unit described herein with respect to ratesof pay, hours of FRANKLIN HOSIERYMILLS,INC.289employment or other conditions of employment, and embodyin a signedagreement any understanding reached.The bargaining unit is :All service and production employees,excluding janitors,office andclerical and supervisory employees.WE WILL NOT engage in any other acts in any manner interfering with theefforts of AMEBIOAN FEDERATION or HosismWORKERS to negotiate for or rep-resent our employees as the exclusive representative in the aforesaid bargain.ing unit.FBANBLIN HOSIERY MILLS, INC.,Employer.By ---------------------------------(Representative)(Title)Dated-------------------This notice must remain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any other material.